ORDER
PER CURIAM.
Scott Toppins appeals the trial court’s denial of his Petition for Limited Driving Privilege. We find the judgment is supported by substantial .evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memo*697randum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).